


Exhibit 10.19

 

K12 INC. RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) which
is governed by this Restricted Stock Award Agreement (the “Agreement”), K12
Inc., a Delaware corporation (the “Company”) has granted you (the “Participant”)
the number of shares of Restricted Stock under the 2007 Equity Incentive Award
Plan, as amended from time to time (the “Plan”), as set forth in the Grant
Notice.

 

ARTICLE I.
GENERAL

 

1.1                               Definitions.  All capitalized terms used in
this Agreement without definition shall have the meanings ascribed in the Plan
and the Grant Notice.

 

1.2                               Incorporation of Terms of Plan.  The Award is
subject to the terms and conditions of the Plan which are incorporated herein by
reference.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

ARTICLE II.
AWARD OF RESTRICTED STOCK

 

2.1                               Award of Restricted Stock.

 

(a)                                 Award.  In consideration of Participant’s
agreement to remain in the service or employ of the Company or one of its
Subsidiaries, and for other good and valuable consideration, which the
Administrator has determined exceeds the aggregate par value of the Stock
subject to the Award (as defined below), as of the Date of Grant, the Company
issues to Participant the Award described in this Agreement (the “Award”).  The
number of shares of Restricted Stock (the “Shares”) subject to the Award is set
forth in the Grant Notice.  Participant is an Employee, Director or Consultant.

 

(b)                                 Book Entry Form.  The Shares will be issued
in uncertificated form.  Notwithstanding the foregoing, at the sole discretion
of the Administrator, the Shares may be issued in either (i) uncertificated
form, with the Shares recorded in the name of Participant in the books and
records of the Company’s transfer agent with appropriate notations regarding the
restrictions on transfer imposed pursuant to this Agreement, and upon vesting
and the satisfaction of all conditions set forth in Section 2.2(d), the Company
shall cause certificates representing the Shares to be issued to Participant; or
(ii) certificate form pursuant to the terms of Sections 2.1(c) and (d).

 

(c)                                  Legend.  Any certificates representing
Shares issued pursuant to this Agreement shall, until all restrictions on
transfer imposed pursuant to this Agreement lapse or shall have been removed and
new certificates are issued, bear the following legend (or such other legend as
shall be determined by the Administrator):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AWARD AGREEMENT, DATED [               , 20  ], BY AND BETWEEN
K12 INC. AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”

 

--------------------------------------------------------------------------------


 

(d)                                 Escrow.  The Secretary of the Company or
such other escrow holder as the Administrator may appoint may retain physical
custody of the certificates representing the Shares until all of the
restrictions on transfer imposed pursuant to this Agreement lapse or shall have
been removed; in such event Participant shall not retain physical custody of any
certificates representing unvested Shares issued to him.

 

2.2                               Restrictions.

 

(a)                                 Forfeiture.  Any Award which is not vested
as of the date Participant ceases to be an employee of the Company or one of its
Subsidiaries or other Eligible Individual (such as if the Participant’s
employment is terminated by the Company, subject to Section 2.2(c), or the
Participant voluntarily resigns his employment) shall thereupon be forfeited
immediately and without any further action by the Company.  For purposes of this
Agreement, “Restrictions” shall mean the restrictions on sale or other transfer
set forth in Section 3.2 and the exposure to forfeiture set forth in this
Section 2.2(a).

 

(b)                                 Vesting and Lapse of Restrictions.  Subject
to Section 2.2(a) and 2.2(c), the Award shall vest and Restrictions shall lapse
in accordance with the vesting schedule set forth on the Grant Notice.

 

(c)                                  Acceleration of Vesting.  Notwithstanding
Sections 2.2(a) or 2.2(b) hereof, if: (i) the Participant dies or incurs a
Termination of Service due to the Participant’s Disability; or (ii) the
Participant’s employment with the Company or one of its Subsidiaries is
terminated by the Company or a successor corporation in anticipation of or
within eighteen (18) months after the effective date of a Change in Control,
subject to contractual arrangements that may differ, the Award shall accelerate,
become fully vested and the Restrictions shall lapse as of immediately prior to
the date of the Participant’s Termination of Service.  For the purposes of this
Agreement, such Termination of Service shall include “Constructive Termination”
which shall mean a termination invoked by a Participant at the Executive Vice
President level or above, but which in fact is induced without Cause by the
Company following a Change in Control.  Without limiting the generality of the
foregoing sentence, a Constructive Termination shall include: (i) a material
diminution in the Participant’s job description, employment responsibilities or
authority, title or reporting relationship; (ii) any reduction in Participant’s
base salary or bonus potential; or (iii) a change in the location of a
Participant’s principal place of business outside a 40-mile radius, unless the
Participant already resides outside of such 40-mile radius.

 

(d)                                 Non-Acceleration of Vesting. A Participant
shall not be entitled to an acceleration of vesting provided in
Section 2.2(c) if a Termination of Service is: (i) for “Cause”; or (ii) for
continuous underperformance of Participant’s job responsibilities or conduct
damaging to the Company that materially adversely affects the reputation of the
Company or its affiliates and/or their relationship with their employees,
customers or suppliers.  For purposes of the foregoing, “Cause” shall have the
meaning set forth in any then effective employment agreement between the
Participant and the Company or any of its Subsidiaries and if there is no such
agreement, “Cause” shall mean any of the following: (i) commission by the
Participant of a material act of fraud, dishonesty, embezzlement or
misappropriation involving the Company or any of its affiliates, (ii) the
Participant’s conviction of, or entry into a plea of guilty or no contest to,
any felony or crime involving dishonesty or moral turpitude, (iii) the
Participant’s material breach of any written agreement between the Participant
and the Company or any of its affiliates, (iv) the Participant’s willful failure
or habitual neglect to perform Participant’s duties as an Employee, Director or
Consultant, or (v) the Participant engaging in any illegal conduct having an
adverse impact on the Company or its reputation.

 

(e)                                  Tax Withholding; Conditions to Issuance of
Certificates.  Notwithstanding any other provision of this Agreement (including
without limitation Section 2.1(b)):

 

2

--------------------------------------------------------------------------------


 

(i)                                     The Company shall have the right to
(A) require payment by or on behalf of the Participant, of all sums required by
federal, state or local tax law to be withheld with respect to the grant or
vesting of the Award or the lapse of the Restrictions hereunder and
(B) determine the manner in which such payment shall be made, including, if
approved by the Chief Executive Officer of the Company in his or her discretion
(or if the Participant is the Chief Executive Officer by the Committee), the
withholding of a portion of the vested Shares that have an aggregate market
value not in excess of the minimum federal, state and local income, employment
and any other applicable taxes required to be withheld, as determined on the
date the Restrictions lapse.

 

(ii)                                  No new certificate shall be delivered to
Participant or his legal representative unless and until Participant or his
legal representative shall have paid to the Company the full amount of all
federal and state withholding or other taxes applicable to the taxable income of
Participant resulting from the grant of Shares or the lapse or removal of the
Restrictions.

 

(iii)                               The Company shall not be required to issue
or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions:  (A) the admission of the Shares
to listing on all stock exchanges on which such Stock is then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its sole and absolute discretion, deem necessary and
advisable, (C) the obtaining of any approval or other clearance from any state
or federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable and (D) the lapse of any such
reasonable period of time following the date the Restrictions lapse as the
Administrator may from time to time establish for reasons of administrative
convenience.

 

ARTICLE III.
OTHER PROVISIONS

 

3.1                               Section 83(b) Election.  Participant
understands that Section 83(a) of the Code taxes as ordinary income the
difference between the amount, if any, paid for the Shares and the Fair Market
Value of such Shares at the time the Restrictions on such Shares lapse. 
Participant understands that, notwithstanding the preceding sentence,
Participant may elect to be taxed at the time of the Grant Date, rather than at
the time the Restrictions lapse, by filing an election under Section 83(b) of
the Code (an “83(b) Election”) with the Internal Revenue Service within 30 days
of the Grant Date. In the event Participant files an 83(b) Election, Participant
will recognize ordinary income in an amount equal to the difference between the
amount, if any, paid for the Shares and the Fair Market Value of such Shares as
of the Grant Date.  Participant further understands that an additional copy of
such 83(b) Election form should be filed with his or her federal income tax
return for the calendar year in which the date of this Agreement falls. 
Participant acknowledges that the foregoing is only a summary of the effect of
United States federal income taxation with respect to the award of the Shares
hereunder, and does not purport to be complete. PARTICIPANT FURTHER ACKNOWLEDGES
THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING PARTICIPANT’S 83(b) ELECTION, AND
THE COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE INTERNAL REVENUE CODE, THE INCOME TAX LAWS OF ANY
MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE, AND THE
TAX CONSEQUENCES OF PARTICIPANT’S DEATH.

 

3.2                               Restricted Stock Not Transferable.  Prior to
the lapsing of the Restrictions pursuant to Section 2.2(b), no Shares or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such

 

3

--------------------------------------------------------------------------------


 

disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 3.2 notwithstanding,
with the consent of the Administrator, the Shares may be transferred to certain
persons or entities related to Participant, including but not limited to members
of Participant’s family, charitable institutions or trusts or other entities
whose beneficiaries or beneficial owners are members of Participant’s family or
to such other persons or entities as may be expressly approved by the
Administrator, pursuant to any such conditions and procedures the Administrator
may require.

 

3.3                               Rights as Stockholder.  Except as otherwise
provided herein, upon the Grant Date Participant shall have all the rights of a
stockholder with respect to the Shares, subject to the Restrictions herein,
including the right to vote the Shares and the right to receive any cash or
stock dividends paid to or made with respect to the Shares; provided, however,
that the Participant shall not be entitled to receive any dividends with respect
to any Shares that are unvested as of the date of payment of such dividends
unless and until such shares become vested in accordance with Section 2.2.  Any
dividends with respect to such unvested Shares shall be forfeited to the Company
in the event such Shares are forfeited.  At the discretion of the Company, and
prior to the delivery of Shares, Participant may be required to execute a
stockholders agreement in such form as shall be determined by the Company.

 

3.4                               Not a Contract of Employment.  Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue to
serve as an Employee, Director, Consultant or other service provider of the
Company or any of its Subsidiaries.

 

3.5                               Governing Law.   The laws of the State of
Delaware shall govern the interpretation, validity, administration, enforcement
and performance of the terms of this Agreement regardless of the law that might
be applied under principles of conflicts of laws.

 

3.6                               Conformity to Securities Laws.  Participant
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act of 1933, as amended,
and the Securities Exchange Act of 1934, as amended (“Exchange Act”), and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

3.7                               Amendment, Suspension and Termination.  To the
extent permitted by the Plan, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator or the Board, provided, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely effect the Award in any material way without the
prior written consent of Participant.

 

3.8                               Notices.  Notices required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to Participant at his address shown in
the Company records, and to the Company at its principal executive office.

 

3.9                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

4

--------------------------------------------------------------------------------


 

3.10                        Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Award
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

(a)                                 Entire Agreement; Severability.  The Plan,
the Grant Notice and this Agreement constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof.  Every
provision of this Agreement is intended to be severable from every other
provision of this Agreement.  If any provision of this Agreement is held to be
void or unenforceable, in whole or in part, the remaining provisions will remain
in full force and effect.  If any provision of this Agreement is held to be
unreasonable or excessive in scope or duration, that provision will be deemed to
be reformed so that it will be enforceable to the maximum extent permitted by
law.

 

3.11                        Limitation on Participant’s Rights.  Participation
in the Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  The
Participant shall have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the Shares issuable hereunder.

 

Rev. 06-11-2015

 

5

--------------------------------------------------------------------------------
